DETAILED ACTION
	1.	This action is in response to the application filed on 12/25/19.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 20120081821).
Regarding claim 1: Li discloses an electrostatic discharge (ESD) protection device (i.e. figure 1), comprising: 
a first clamping circuit (i.e. PC2) coupled (i.e. electrically coupled) between a first power rail (i.e. rail for blk2) and a second power rail (i.e. ground); 
a second clamping circuit (i.e. PC4) coupled (i.e. electrically coupled) between a third power rail (i.e. rail for blk1) and the second power rail (i.e. ground); and 
a diode circuit (i.e. diode circuit of figure 4) configured to steer an electrostatic discharge current (i.e. current from pad 421) from an input/output pad (i.e. pad of 421) to at least one of the first clamping circuit (i.e. PC2) or the third power rail, wherein the diode circuit (i.e. diode circuit of figure 4) comprises a first diode (i.e. MVP) , wherein an anode of the first diode is coupled to the input/output pad (i.e. pad of 421), and a cathode of the first diode is coupled to the first power rail (i.e. rail for blk2), wherein the ESD current (i.e. current from 421) is steered to the first clamping circuit (i.e. PC2) via the first diode (i.e. MVP); wherein 
the first power rail (i.e. rail for blk2) receives a first voltage, the second power rail (i.e. ground) receives a second voltage, the third power rail (i.e. rail for blk1) receives a third voltage, the third voltage is higher than the first voltage, and the first voltage is higher than the second voltage (i.e. ¶ 24, see voltage for high power voltage HV, voltage for middle voltage MV, voltage for low voltage LV).
Regarding claim 12: the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20120081821) in views of Kitagawa (US 20040141269).
Regarding claims 2, 11 and 13: Avery disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the first clamping circuit is implemented by a plurality of core transistors, and the second clamping circuit is implemented by a plurality of input/output transistors or a plurality of stacked core transistors.
 	Kitagawa discloses a protection device comprising (i.e. figure 2: ESD1, ESD2) the first clamping circuit is implemented by a plurality of core transistors, and the second clamping circuit is implemented by a plurality of input/output transistors or a plurality of stacked core transistors.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Avery’s invention with the device as disclose by Kitagawa to have provide an electrostatic discharge protection. 
Regarding claim 11: Avery disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the ESD current is steered to the first clamping circuit via the first diode, or steered to the third power rail via the first diode, the first clamping circuit, and the second diode in sequence.
 	Kitagawa disclose a protection device (i.e. figure 3) having the ESD current is steered to the first clamping circuit (i.e. esd2) via the first diode (i.e. diode 34 or 35 through diode connected in parallel with ESD 2), or steered to the third power rail via the first diode, the first clamping circuit, and the second diode in sequence.
 Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Avery’s invention with the device as disclose by Kitagawa to have provide an electrostatic discharge protection. 

8.	Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20120081821) in views of Avery (US 5708550).
Regarding claim 6: Li discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a second diode, wherein an anode of the second diode is coupled to the first power rail, and a cathode of the second diode is coupled to the third power rail; and a third diode, wherein an anode of the third diode is coupled to the second power rail, and a cathode of the third diode is coupled to the input/output pad. 	Li discloses a protection circuit comprising (i.e. figure 1) wherein the diode circuit comprises: 
a second diode (i.e. 16), wherein an anode of the second diode is coupled (i.e. electrically coupled) to the first power rail (i.e. 13), and a cathode of the second diode is coupled (i.e. electrically coupled) to the third power rail (i.e. 15); and 
a third diode (i.e. 20), wherein an anode of the third diode is coupled (i.e. electrically coupled) to the second power rail (i.e. 12), and a cathode of the third diode is coupled (i.e. electrically coupled) to the input/output pad (i.e. 11).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Li’s invention with the protection circuit as disclose by Avery to protect the ESD by clamping the excess voltage.
Regarding claim 7: Li discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the ESD current is steered to the third power rail via the first diode and the second diode in sequence.
Li discloses a protection circuit comprising (i.e. figure 1) (i.e. figure 1) wherein the ESD current is steered to the third power rail (i.e. 15) via the first diode (i.e. 17) and the second diode (i.e. 16) in sequence.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Li’s invention with the protection circuit as disclose by Avery to protect the ESD by clamping the excess voltage.
Regarding claim 8: Li discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a second diode, wherein an anode of the second diode is coupled to the input/output pad, and a cathode of the second diode is coupled to the third power rail; and a third diode, wherein an anode of the third diode is coupled to the second power rail, and a cathode of the third diode is coupled to the input/output pad.	Li discloses a protection circuit comprising (i.e. figure 1) wherein the diode circuit comprises: 
a second diode (i.e. 17), wherein an anode of the second diode is coupled (i.e. electrically coupled) to the input/output pad (i.e. 11), and a cathode of the second diode is coupled (i.e. electrically coupled) to the third power rail (i.e. 15); and 
a third diode (i.e. 16), wherein an anode of the third diode is coupled (i.e. electrically coupled) to the second power rail (i.e. 12), and a cathode of the third diode is coupled (i.e. electrically coupled) to the input/output pad (i.e. 11).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Li’s invention with the protection circuit as disclose by Avery to protect the ESD by clamping the excess voltage.
Regarding claim 9: Li discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the ESD current is steered to the third power rail via the second diode.
Li discloses a protection circuit comprising  (i.e. figure 1) wherein the ESD current is steered the third power rail (i.e. 15) via the second diode (i.e. 17).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Li’s invention with the protection circuit as disclose by Avery to protect the ESD by clamping the excess voltage.
Regarding claim 10: Li discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a second diode, wherein an anode of the second diode is coupled to the second power rail, and a cathode of the second diode is coupled to the third power rail; and a third diode, wherein an anode of the third diode is coupled to the second power rail, and a cathode of the third diode is coupled to the input/output pad.
Li discloses a protection circuit comprising (i.e. figure 1) wherein a second diode (i.e. 20), wherein an anode of the second diode is coupled (i.e. electrically coupled) to the second power rail, and a cathode of the second diode is coupled to the third power rail; and 
 	a third diode (i.e. 16), wherein an anode of the third diode is coupled to the second power rail, and a cathode of the third diode is coupled to the input/output pad (i.e. 11).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Li’s invention with the protection circuit as disclose by Avery to protect the ESD by clamping the excess voltage.

9.	Claims 3-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20120081821).
Regarding claims 3 and 14: Avery discloses the first and third voltage value (i.e. Col. 3, lines 35-40) except for the first voltage is 2/3 to 3/4 of the third voltage. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the first voltage is 2/3 to 3/4 of the third voltage to provide protection structure designed to accommodate signal level, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 	Regarding claims 4 and 15: Avery discloses the first and second clamping circuit (i.e. clamping of ESD 21 and 14) except for a discharge capability of the first clamping circuit is higher than a discharge capability of the second clamping circuit. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify a discharge capability of the first clamping circuit is higher than a discharge capability of the second clamping circuit to provide protection structure designed to accommodate signal level, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 	Regarding claims 5 and 16: Avery discloses the first and second clamping circuit (i.e. clamping of ESD 21 and 14) except for an internal resistance of the first clamping circuit is lower than an internal resistance of the second clamping circuit. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify an internal resistance of the first clamping circuit is lower than an internal resistance of the second clamping circuit to provide protection structure designed to accommodate signal level, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


10.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20120081821) in view of Tseng et al. (US 2014268448).
 Regarding claim 17: Avery discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the diode circuit comprises a first diode and a second diode, and the steering the ESD current via the diode circuit comprises: steering the ESD current to the first clamping circuit via the first diode, or to the first power rail via the first diode and the second diode in sequence, wherein an anode of the first diode is coupled to the input/output pad, a cathode of the first diode is coupled to the third power rail, an anode of the second diode is coupled to the third power rail, and a cathode of the second diode is coupled to the first power rail.
Tseng et al. disclose a protection device (i.e. figure 4) having the diode circuit comprises a first diode and a second diode (i.e. 214, 412), and the steering the ESD current via the diode circuit comprises: steering the ESD current to the first clamping circuit (i.e. 430) via the first diode (i.e. 214), or to the first power rail via the first diode and the second diode in sequence, wherein an anode of the first diode is coupled (i.e. electrically coupled) to the input/output pad (i.e. 206), a cathode of the first diode is coupled to the third power rail, an anode of the second diode is coupled (i.e. electrically coupled) to the third power rail, and a cathode of the second diode is coupled to the first power rail.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Li’s invention with the device as disclose by Tseng et al. to electrostatic discharge (ESD) protection of stacked die semiconductor device.
Regarding claim 18: Avery discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the diode circuit comprises a first diode and a second diode, and the steering the ESD current via the diode circuit comprises: steering the ESD current to the first clamping circuit via the first diode, or to the first power rail via the first diode and the second diode in sequence, wherein an anode of the first diode is coupled to the input/output pad, a cathode of the first diode is coupled to the third power rail, an anode of the second diode is coupled to the third power rail, and a cathode of the second diode is coupled to the first power rail.
Tseng et al. disclose a protection device (i.e. figure 4) having the diode circuit comprises a first diode and a second diode (i.e. 214, 412), and the steering the ESD current via the diode circuit comprises: steering the ESD current to the first clamping circuit (i.e. 430) via the first diode (i.e. 214), or to the first power rail via the first diode and the second diode in sequence, wherein an anode of the first diode is coupled (i.e. electrically coupled) to the input/output pad (i.e. 206), a cathode of the first diode is coupled to the third power rail, an anode of the second diode is coupled (i.e. electrically coupled) to the third power rail, and a cathode of the second diode is coupled to the first power rail.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Li’s invention with the device as disclose by Tseng et al. to electrostatic discharge (ESD) protection of stacked die semiconductor device.
Regarding claim 19: Avery discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the diode circuit comprises a first diode and a second diode, and the steering the ESD current via the diode circuit comprises: steering the ESD current to the first clamping circuit via the first diode, or to the first power rail via the first diode, the first clamping circuit and the second diode in sequence, wherein an anode of the first diode is coupled to the input/output pad, a cathode of the first diode is coupled to the third power rail, an anode of the second diode is coupled to the second power rail, and a cathode of the second diode is coupled to the first power rail.
Tseng et al. disclose a protection device (i.e. figure 4) having t the diode circuit comprises a first diode and a second diode (i.e. 214, 412), and the steering the ESD current via the diode circuit comprises: steering the ESD current to the first clamping circuit (i.e. 430) via the first diode (i.e. 214), or to the first power rail via the first diode, the first clamping circuit and the second diode in sequence, wherein an anode of the first diode is coupled to the input/output pad (i.e. 206), a cathode of the first diode is coupled (i.e. electrically coupled) to the third power rail, an anode of the second diode is coupled (i.e. electrically coupled) to the second power rail, and a cathode of the second diode is coupled to the first power rail.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Li’s invention with the device as disclose by Tseng et al. to electrostatic discharge (ESD) protection of stacked die semiconductor device.


Conclusion
11.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838